



Exhibit 10.2


SECOND AMENDMENT TO LEASE AGREEMENT




This Second Amendment to Lease Agreement (this "Amendment") is made and entered
into as of this 13th day of February, 2019, by and between Highline Office 1,
L.C., a Utah limited liability company (the "Landlord"), and Pluralsight, LLC, a
Nevada limited liability company (the "Tenant").


RECITALS


WHEREAS, on August 31, 2018, Landlord and Tenant entered into that certain Lease
Agreement pursuant to which Landlord agreed to lease to Tenant, and Tenant
agreed to lease from Landlord, the Leased Premises, which Lease Agreement was
subsequently amended by that certain First Amendment to Lease Agreement dated
November 6, 2018 (collectively, the "Lease"). Capitalized terms used but not
defined herein shall have their respective meanings set forth in the Lease.


WHEREAS, Landlord and Tenant desire to enter into this Amendment following the
subdivision of the Property to make the changes contemplated by Section 1.7 of
the Lease and certain other changes as set forth below.


AGREEMENT


NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows:


1.Description of Leased Premises. Section 1.1(a) of the Lease is hereby deleted
and replaced with the following:


"(a)    All of the floor area (the "Leased Premises") in the office building to
be built in accordance with the Work Letter (the ''Building") located at
approximately 65 East Highland Drive, Draper City, Utah, on the real property
more particularly described on Exhibit "A" attached hereto and by this reference
incorporated herein (the "Property"). The Leased Premises is depicted on the
floor plan shown on Exhibit "B" which is attached hereto and by this reference
incorporated herein;"


2.Subdivision of Property. Section 1.7 of the Lease is hereby deleted.


3.Exhibits. Exhibit "A", Exhibit "A-1", and Exhibit "A-2" to the Lease are
hereby deleted and replaced with the revised Exhibit "A", Exhibit "A-1", and
Exhibit "A-2" attached to this Amendment and by this reference incorporated
herein. References in the Lease to Exhibit "A", Exhibit "A-1", and Exhibit "A-2"
shall be deemed to be references, respectively, to the revised Exhibit "A",
Exhibit "A-1", and Exhibit "A-2" attached to this Amendment.


4.Depiction of Leased Premises. Landlord and Tenant agree that the Landlord
Improvement Plans have been approved and that the depiction of the Leased
Premises referenced














1

--------------------------------------------------------------------------------





in Section I.I (a) of the Lease and on Exhibit "B" to the Lease is attached
hereto as Exhibit "B" and by this reference incorporated herein. References in
the Lease to Exhibit "B" shall be deemed to be references to the Exhibit "B" to
this Amendment.


5.Work Letter. The Work Letter attached as Exhibit "C" to the Lease has been
amended as set forth at Exhibit "C" attached to this Amendment, and such
amendment to the Work Letter is hereby incorporated into the Lease by this
reference.


6.Actual Parking Allocation. Landlord and Tenant agree that the number of stalls
constituting the Actual Parking Allocation defined in Section 20.3(a) of the
Lease, as set forth in the approved Landlord Improvement Plans, is 1,669 stalls.


7.CC&RS. Landlord and Tenant agree that the CC&Rs have been approved and that
the terms of such CC&Rs satisfy Section 20.4 of the Lease.


8.Entire Agreement. This Amendment contains the entire understanding of Tenant
and Landlord and supersedes all prior oral or written understandings relating to
the subject matter set forth herein. Except as expressly modified and amended
hereby, all other terms and conditions of the Lease shall continue in full force
and effect.


9.Counterparts. This Amendment may be executed in counterparts each of which
shall be deemed an original. An executed counterpart of this Amendment
transmitted by facsimile shall be equally as effective as a manually executed
counterpart.


10.Successors and Assigns. This Amendment shall inure for the benefit of and
shall be binding on each of the parties hereto and their respective successors
and/or assigns.


11. Authority. Each individual executing this Amendment does thereby represent
and warrant to each other person so signing (and to each other entity for which
such other person may be signing) that he or she has been duly authorized to
deliver this Amendment in the capacity and for the entity set forth where she or
he signs.


[SIGNATURE PAGE FOLLOWS]












































2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have entered into this Amendment as of
the date first set forth above.




LANDLORD:        HIGHLINE OFFICE 1, L.C., a Utah limited
liability company, by its Manager


KC GARDNER COMPANY, L.C.,
a Utah limited liability company


                                
By:
/s/ Christian Gardner
Name:
Christian Gardner
Its:
Manager





TENANT:
PLURALSIGHT, LLC, a Nevada limited liability company

    
                            
By:
/s/ James Budge
Name:
James Budge
Its:
Chief Financial Officer





3